DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Varma et al. (US 20120205981) in view of Harrison (US 20090323380).
 	With respect to claim 1, Varma et al. (US 20120205981) discloses an apparatus for controlling reactive power comprising a bidirectional power converter (Paragraphs [0031], [003], [0102], [0193] comprising switch modes for generating AC power having a desired amount of a reactive power component (Paragraphs [0031], [0039], [0081], [0085], [0087], Table 2, [0091 ]-[0093], [0101]-[0102], [0111], [0114], [0147]-[0148], [0181 ]-[0184] wherein the bidirectional power converter generates the desired amount of reactive power component as determined by a reactive power control schedule (Varma et al.. Paragraphs [0031], [0039], [0081], [0085], [0087], Table 2, [0091 ]-[0093], [0101 ]-[0102], [0111], [0114], [0147]-[0148], [08181 ]-[0184].

Varma et al. does not disclose the apparatus wherein the three-phase converter is a cycloconverter or the power converter is a resonant converter. (Note however in Varma FACTS [0009] have the benefit of Mitigation of sub-synchronous resonance).

It would have been obvious to one of ordinary skill at the time of effective filling to use the teachings of a cycloconverter for the converter of Varma et al for the purpose of a cycloconverter being able to provide high conversion efficiency, low power component count, low rated power components, no large inductors or storage components, and low harmonic distortion (Harrison, Paragraph [0007]).
With respect to claim 3, Varma et al. and Harrison disclose the apparatus wherein the reactive power control schedule comprises a list of reactive power amounts and a corresponding time of day for generating each reactive power amount of the Hist of reactive power amounts (Varma et al. Paragraphs [0081]-[0082], Table 2, [0092]-[0094], [0137]-[0138],
With respect to claim 4, Varma et al and Harrison disclose the apparatus wherein the reactive power control schedule comprises a schedule of reactive power to be generated as a function of one or more AC grid voltage, bidirectional power converter output power change in AC grid voltage, or a fixed value (Varma et al.. Paragraphs [0031], [[0039], [0081], [0085], [0087], Table 2, [0091 ]-[0093], [0101]-[0102], [0111], [0114], [0147]-[0148], [0181 ]-[0184].
 	With respect to claim 5, Varma et al. and Harrison disclose the apparatus wherein the bidirectional power converter is a static VAr compensator (Varma et al. Paragraph [0014],

 	With respect to claim 7, Varma et al. and Harrison disclose the apparatus wherein the switched converter is a three-phase converter (Varma et al. Paragraph [0167], The same reasoning would hold for claims 8-15, 17-20.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
 	With respect to applicant’s arguments that the Examiner contends it would have been obvious to use Harrison’s cycloconverter for the converter of Varma “to provide high conversion efficiency, low power component count, low rated power components, no large inductors or storage components and low harmonic distortion”, the Examiner disagrees with this characterization. 
	Initially, the Examiner points out that the office action dated 12-28-2020 does not say to use the cycloconverter for the converter of Varma but the teachings of the cycloconverter implying that a cycloconverter is beneficial for the implementation in Varma.  The teaching of Harrison, disclose that cycloconverters can provide the benefits as disclosed above.  This would be beneficial in the Varma reference for the reasons indicated.
	Applicant argues that one skilled in the art would not be motivated to combine the Varma and Harrison references because Harrison’s AC to DC cycloconverter, would not operate in Varma’s DC to AC inverter to provide DC to AC conversion.  Here again, applicant mischaracterizes the obviousness rejection.  No where in the rejection is the Harrison cycloconverter thought of to replace the converter in Varma, rather the teachings that a cycloconverter would be beneficial as a converter in Varma.  This is the teachings of Harrison.  As such the rejection is maintained.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAREEM E ALMO/Examiner, Art Unit 2849                      
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842